—Appeal from a judgment of Chautauqua County Court (Ward, J.), entered *948September 17, 2001, convicting defendant upon his plea of guilty of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]), and sentencing him as a second felony offender to a determinate term of imprisonment of three years. The period of postrelease supervision for the determinate sentence imposed upon defendant’s conviction of attempted burglary in the second degree, a class D violent felony offense (§ 70.02 [1] [c]), is five years based on defendant’s status as a second felony offender (see § 70.45 [2]; People v Skye 298 AD2d 889 [2002]). Present — Pigott, Jr., P.J., Wisner, Scudder, Burns and Gorski, JJ.